FORM OF INDEMNIFICATION AGREEMENT

 

 

 

 

Exhibit 10.8

Dated

 

 

 

 

 

 

 

Strongbridge Biopharma public limited company

and

[____________]

 

 

 

 

 

 

 

 

_______________________________________________

 

DEED OF INDEMNIFICATION

_______________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

Arthur Cox - Logo_RGB_Black (MS_OFFICE) [sbbp20191231ex10841ffff001.jpg]

 









 

 

AGREEMENT

THIS DEED OF INDEMNIFICATION (this “Agreement”), dated as of  [____________], is
made by and between Strongbridge Biopharma public limited company, an Irish
public limited company (“Strongbridge”) and [____________]  (the “Indemnitee”).

WHEREAS, the Company and Indemnitee intend for this Agreement to supersede and
replace any existing indemnification agreement entered into between them or by
the Company in favour of the Indemnitee (the “Prior Agreement”); 

WHEREAS, it is essential to the Company to retain and attract as directors,
secretary and officers the most capable persons available;

WHEREAS,  the Indemnitee is a director, secretary or officer of Strongbridge;

WHEREAS, each of Strongbridge and the Indemnitee recognise the increased risk of
litigation and other claims currently being asserted against directors and
officers of companies;

WHEREAS, in recognition of the Indemnitee’s need for (i) substantial protection
against personal liability, (ii) specific contractual assurance that such
protection will be available to the Indemnitee (regardless of, among other
things, any amendment to or revocation of Strongbridge’s Constitution or any
change in the composition of Strongbridge’s  board of directors or acquisition
transaction relating to Strongbridge), Strongbridge wishes to provide in this
Agreement for the indemnification by Strongbridge of the Indemnitee, and, to the
extent insurance is maintained, to provide for the continued coverage of the
Indemnitee under Strongbridge’s directors’ and officers’ liability insurance
policies, in each case as set forth in this Agreement;

NOW, THEREFORE, in consideration of the above premises and of the Indemnitee
continuing to serve Strongbridge directly or, at its request, with another
Enterprise, and intending to be legally bound hereby, the parties agree as
follows:

1.



Certain Definitions

1.1



“Affiliate” means any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.

1.2



“Board” means the board of directors of Strongbridge from time to time.

1.3



“Change in Control” shall be deemed to have occurred if:

(a)



any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the Exchange
Act, becomes a “beneficial owner,” as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 50% or more of the Voting Shares (as
defined below) of Strongbridge;

(b)



the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board as of the date of this
Agreement, provided that any person becoming a director after the date of this
Agreement whose election or nomination for election was supported by at least
three-quarters of the directors who immediately prior to such election or
nomination for election comprised the Incumbent Directors shall be considered to
be an Incumbent Director;



2

 



 

 

(c)



Strongbridge adopts any plan of liquidation or other similar arrangement under
applicable law providing for the distribution of all or substantially all of its
assets;

(d)



all or substantially all of the assets or business of Strongbridge is disposed
of pursuant to a merger, consolidation or other transaction (unless the
shareholders of Strongbridge immediately prior to such a merger, consolidation
or other transaction beneficially own, directly or indirectly, in substantially
the same proportion as they owned the Voting Shares of Strongbridge immediately
prior to such transaction, all of the Voting Shares or other ownership interests
of the entity or entities, if any, that acquire all or substantially all of the
assets of, or succeed to the business of Strongbridge as a result of such
transaction); or

(e)



Strongbridge combines with another company and is the surviving entity but,
immediately after the combination, the shareholders of Strongbridge immediately
prior to the combination hold, directly or indirectly, 50% or less of the Voting
Shares of the combined entity (there being excluded from the number of shares
held by such shareholders, but not from the Voting Shares of the combined
entity, any shares received by Affiliates of such other entity in exchange for
shares of such other entity),

provided, however, that any occurrence that would, in the absence of this
proviso, otherwise constitute a Change in Control pursuant to any of clause (a),
(c), (d) or (e)  of this Section ‎1.3, shall not constitute a Change in Control
if such occurrence is approved in advance by a majority of the directors on the
Board immediately prior to such occurrence.

1.4



“Enterprise” means Strongbridge and any other corporation, limited liability
company, body corporate, partnership, joint venture, trust, employee benefit
plan or other entity or enterprise of which the Indemnitee is or was serving at
the request of Strongbridge or an Affiliate of Strongbridge as a director,
officer, secretary, trustee, general partner, managing member, fiduciary, board
of directors’ committee member, employee or agent.

1.5



“Exchange Act” means the US Securities Exchange Act of 1934, as amended.

1.6



“Expenses” means any expense, liability, or loss, including legal fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, any
state, local, or foreign taxes imposed as a result of the actual or deemed
receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending,
prosecuting (subject to Section ‎3.2), being a witness in, participating in
(including on appeal), or preparing for any of the foregoing in, any Proceeding
relating to any Indemnifiable Event. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.

1.7



“Indemnifiable Event” means any event or occurrence that took or takes place
either prior to or after the execution of this Agreement, related to the fact
that the Indemnitee is or was a director, officer, secretary or employee of
Strongbridge, or while a director, secretary or officer of Strongbridge is or
was serving at the request of Strongbridge as a director, officer, secretary,
employee, trustee, agent, or fiduciary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, employee
benefit plan, trust, or other Enterprise, or related to anything done or not
done

3

 



 

 

by the Indemnitee in any such capacity, whether or not the basis of the
Proceeding is alleged action in an official capacity as a director, officer,
secretary, employee, trustee, agent, or fiduciary or in any other capacity while
serving as a director, officer, secretary, employee, trustee, agent, or
fiduciary.

1.8



“Independent Counsel” has the meaning specified in Section ‎4.

1.9



“Proceeding” means any threatened, pending, or completed action, suit,
litigation, arbitration, or proceeding or any alternative dispute resolution
mechanism (including an action by or in the right of Strongbridge), or any
inquiry, hearing, tribunal or investigation, whether conducted by Strongbridge
or any other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit, litigation or proceeding, whether civil,
criminal, administrative, investigative, or other, or otherwise might give rise
to adverse consequences or findings in respect of the Indemnitee.

1.10



“Reviewing Party” means the meaning specified in Section ‎4.

1.11



“Subsidiary Indemnification Agreement” has the meaning specified in Section ‎16.

1.12



“Voting Shares” means shares of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors (or similar function) of an Enterprise.

2.



Service by the Indemnitee

The Indemnitee shall serve and/or continue to serve as a director, secretary or
other officer of Strongbridge faithfully and to the best of the Indemnitee’s
ability so long as the Indemnitee is duly elected or appointed and until such
time as the Indemnitee’s successor is elected or appointed, or the Indemnitee is
removed as permitted by applicable law or resigns.  By entering into this
Agreement, the Indemnitee is deemed to be serving at the request of
Strongbridge,  which is deemed to be requesting such service.

3.



Agreement to Indemnify

3.1



General Agreement

In the event the Indemnitee was, is, or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Proceeding in whole or in part by reason of (or arising in
whole or in part out of) an Indemnifiable Event, Strongbridge shall indemnify
the Indemnitee from and against any and all Expenses to the fullest extent
permitted by law, as the same exists or may hereafter be amended or interpreted
(but in the case of any such amendment or interpretation, only to the extent
that such amendment or interpretation permits Strongbridge to provide broader
indemnification rights than were permitted prior thereto).

For the purposes of this Agreement; the meaning of the phrase “to the fullest
extent permitted by law” shall include, but is not be limited to: (i) to the
fullest extent permitted by the provisions of Irish law and/or the Constitution
of Strongbridge that authorise, permit or contemplate indemnification by
agreement, court action or corresponding provisions of any amendment to or
replacement of such provisions; and (ii) to the fullest extent authorised or
permitted by any amendments to or replacements of Irish law and/or the
Constitution of Strongbridge adopted after the date of this Agreement that
increase the extent to which a company may indemnify its directors, secretary or
officers.



4

 



 

 

3.2



Initiation of Proceeding

Notwithstanding anything in this Agreement to the contrary, the Indemnitee shall
not be entitled to indemnification pursuant to this Agreement in connection with
any Proceeding initiated by the Indemnitee against Strongbridge or any of its
subsidiaries or any director, officer or employee of Strongbridge or any of its
subsidiaries unless (i) Strongbridge has joined in or the Board has consented to
the initiation of such Proceeding; (ii) the Proceeding is one to enforce
indemnification rights under Section ‎5; or (iii) the Proceeding is instituted
after a Change in Control and Independent Counsel has approved its initiation.

3.3



Mandatory Indemnification

Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee has been successful on the merits or otherwise in defence of any
Proceeding relating in whole or in part to an Indemnifiable Event or in defence
of any issue or matter therein, the Indemnitee shall be indemnified by
Strongbridge hereunder against all Expenses incurred in connection therewith.

3.4



Partial Indemnification

If the Indemnitee is entitled under any provision of this Agreement to
indemnification by Strongbridge for some or a portion of Expenses, but not,
however, for the total amount thereof, Strongbridge shall nevertheless indemnify
the Indemnitee for the portion thereof to which the Indemnitee is entitled.

3.5



Prohibited Indemnification

No indemnification pursuant to this Agreement shall be paid by Strongbridge:

(a)



on account of any Proceeding in which a final and non-appealable judgment is
rendered against the Indemnitee for an accounting of profits made from the
purchase or sale by the Indemnitee of securities of  Strongbridge pursuant to
the provisions of Section 16(b) of the Exchange Act or similar provisions of any
federal, state or local laws;

(b)



if a court of competent jurisdiction by a final and non-appealable judgment
shall determine that such indemnification is not permitted under applicable
law; 

(c)



on account of any Proceeding relating to an Indemnifiable Event as to which the
Indemnitee has been convicted of a crime constituting a felony under the laws of
the jurisdiction where the criminal action had been brought (or, where a
jurisdiction does not classify any crime as a felony, a crime for which the
Indemnitee is sentenced to death or imprisonment for a term exceeding one year);
or

(d)



on account of any Proceeding brought by Strongbridge or any of its subsidiaries
against the Indemnitee.

4.



Reviewing Party: Exhaustion of Remedies

4.1



Prior to any Change in Control, the reviewing party (the “Reviewing Party”)
shall be any appropriate person or body consisting of a member or members of the
Board or any other person or body appointed by the Board who is not a party to
the particular Proceeding with respect to which the Indemnitee is seeking
indemnification; after a

5

 



 

 

Change in Control, the Independent Counsel referred to below shall become the
Reviewing Party. With respect to all matters arising after a Change in Control
concerning the rights of the Indemnitee to indemnity payments and expense
advances under this Agreement or any other agreement to which Strongbridge or
any of its Affiliates is a party or under applicable law, Strongbridge’s
Constitution or the certificate of incorporation now or hereafter in effect
relating to indemnification for Indemnifiable Events, Strongbridge shall seek
legal advice only from independent counsel (“Independent Counsel”) selected by
the Indemnitee and approved by Strongbridge (which approval shall not be
unreasonably withheld), and who has not otherwise performed services for
Strongbridge or the Indemnitee (other than in connection with indemnification
matters) within the five years prior to such appointment. The Independent
Counsel shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing Strongbridge or Indemnitee in an action, suit, litigation or
proceeding to determine Indemnitee’s rights under this Agreement. Such counsel,
among other things, shall render its written opinion to Strongbridge and the
Indemnitee as to whether and to what extent the Indemnitee should be permitted
to be indemnified under applicable law. In doing so, the Independent Counsel may
consult with (and rely upon) counsel in any appropriate jurisdiction who would
qualify as Independent Counsel (“Local Counsel”). To the fullest extent
permitted by law, Strongbridge agrees to pay the reasonable fees of the
Independent Counsel and the Local Counsel and to indemnify fully such counsel
against any and all expenses (including legal fees), claims, liabilities, loss,
and damages arising out of or relating to this Agreement or the engagement of
Independent Counsel or the Local Counsel pursuant hereto.

5.



Indemnification Process and Appeal

5.1



Indemnification Payment

The Indemnitee shall be entitled to indemnification of Expenses, and shall
receive payment thereof, from Strongbridge in accordance with this Agreement as
soon as practicable after the Indemnitee has made  a written demand to
Strongbridge for indemnification, unless the Reviewing Party has given a written
opinion to Strongbridge that the Indemnitee is not entitled to indemnification
under applicable law.

5.2



Adjudication or Arbitration

(a)



Regardless of any action by the Reviewing Party, if the Indemnitee has not
received in full the requested indemnification within thirty days after making a
demand or request in accordance with Section ‎5.1 (a “Non-payment”), the
Indemnitee shall have the right to enforce his or her indemnification rights
under this Agreement by commencing litigation in the courts of Ireland (the
“Irish Courts”) having subject matter jurisdiction thereof seeking an initial
determination by the court or by challenging any determination by the Reviewing
Party or any aspect thereof. Any determination by the Reviewing Party not
challenged by Indemnitee in any such litigation shall be binding on Strongbridge
and the Indemnitee. The remedy provided for in this Section ‎5 shall be in
addition to any other remedies available to Indemnitee at law or in equity.
Strongbridge and the Indemnitee hereby irrevocably and unconditionally (i)
consent to submit to the non-exclusive jurisdiction of the Irish Courts for
purposes of any action, suit, litigation or proceeding arising out of or in
connection with this Agreement, (ii) waive any objection to the laying of venue
of any such action, suit, litigation or proceeding in the Irish Courts, and
(iii) waive, and agree not to plead or to make, any claim that any

6

 



 

 

such action, suit, litigation or proceeding brought in the Irish Courts has been
brought in an improper or inconvenient forum. For the avoidance of doubt,
nothing in this Agreement shall limit any right the Indemnitee may have under
applicable law to bring any action, suit, litigation or proceeding in any other
court.

(b)



Alternatively, in the case of a Non-payment, the Indemnitee, at his or her
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.

(c)



In the event that a determination shall have been made pursuant to Section
‎5.2(a) of this Agreement that the Indemnitee is not entitled to
indemnification, any action, suit, litigation, proceeding or arbitration
commenced pursuant to this Section ‎5.2(c) shall be conducted in all respects as
a de novo trial, or arbitration, on the merits, and the Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
or arbitration commenced pursuant to this Section ‎5.2 Strongbridge shall have
the burden of proving the Indemnitee is not entitled to indemnification.

(d)



In the event that the Indemnitee, pursuant to this Section ‎5.2, seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, and it is determined
in said judicial adjudication or arbitration that the Indemnitee is entitled to
receive all or any part of the indemnification sought, the Indemnitee shall be
entitled to recover from Strongbridge, and shall be indemnified by Strongbridge
against, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration.

5.3



Defence to Indemnification, Burden of Proof, and Presumptions

(a)



It shall be a defence to any action, suit, litigation or proceeding brought by
the Indemnitee against Strongbridge to enforce this Agreement that it is not
permissible under applicable law for Strongbridge to indemnify the Indemnitee
for the amount claimed.

(b)



In connection with any action, suit, litigation or proceeding or any
determination by the Reviewing Party or otherwise as to whether the Indemnitee
is entitled to be indemnified hereunder, the burden of proving such a defence or
determination shall be on Strongbridge.

(c)



Neither the failure of the Reviewing Party to have made a determination prior to
the commencement of such action, suit, litigation or proceeding by the
Indemnitee that indemnification of the Indemnitee is proper under the
circumstances because the Indemnitee has met the standard of conduct set forth
in applicable law, nor an actual determination by the Reviewing Party that the
Indemnitee had not met such applicable standard of conduct, shall, of itself, be
a defence to the action, suit, litigation or proceeding or create a presumption
that the Indemnitee has not met the applicable standard of conduct.

(d)



For purposes of this Agreement, to the fullest extent permitted by law, the
termination of any claim, action, suit, litigation or proceeding, by judgment,
order, settlement (whether with or without court approval), conviction, or upon
a plea of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not meet any particular standard of conduct

7

 



 

 

or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.

(e)



For purposes of any determination of good faith, the Indemnitee shall be deemed
to have acted in good faith if the Indemnitee’s action is based on the records
or books of account of any Enterprise, including financial statements, or on
information supplied to Indemnitee by the management of such Enterprise in the
course of their duties, or on the advice of legal counsel for such Enterprise or
on information or records given or reports made to such Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by such Enterprise. The provisions of this Section ‎5.3(e) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed or found to have met the applicable standard of
conduct set forth in applicable law.

(f)



The knowledge and/or actions, or failure to act, of any other director, trustee,
partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall, to the fullest extent permitted by law, not be imputed to
Indemnitee for purposes of determining any right to indemnification under this
Agreement.

(g)



To the fullest extent permitted by law, Strongbridge shall be precluded from
asserting in any action, suit, litigation, proceeding or arbitration commenced
pursuant to this Agreement that the procedures or presumptions of this Agreement
are not valid, binding and enforceable and shall stipulate in any court or
before any arbitrator that Strongbridge is bound by all the provisions of this
Agreement.

6.



Indemnification for Expenses Incurred in Enforcing Rights.

In addition to the Indemnitee’s rights under Section ‎5.1, Strongbridge shall,
to the fullest extent permitted by law, indemnify the Indemnitee against any and
all Expenses that are incurred by the Indemnitee in connection with any
Proceeding brought by the Indemnitee:

6.1



for indemnification or advance payment of Expenses under any agreement to which
Strongbridge or any of its Affiliates is a party (other than this Agreement) or
under applicable law, Strongbridge’s  Constitution or hereafter in effect
relating to indemnification or advance payment of Expenses for Indemnifiable
Events; and/or

6.2



for recovery under directors’ and officers’ liability insurance policies
maintained by Strongbridge,

but, in either case, only in the event that the Indemnitee ultimately is
determined to be entitled to such indemnification or expense advance or
insurance recovery, as the case may be.

7.



Notification and Defence of Proceeding

7.1



Notice

Promptly after receipt by the Indemnitee of notice of the commencement of any
Proceeding, the Indemnitee shall, if a claim in respect thereof is to be made
against Strongbridge under this Agreement, notify Strongbridge of the
commencement thereof; but the omission so to notify Strongbridge will not
relieve Strongbridge from any liability that it may have to the Indemnitee,
except as provided in Section ‎7.3. 



8

 



 

 

7.2



Defence

With respect to any Proceeding as to which the Indemnitee notifies Strongbridge
of the commencement thereof, Strongbridge will be entitled to participate in the
Proceeding at its own expense and except as otherwise provided below, to the
extent Strongbridge so wishes, it may assume the defence thereof with counsel
reasonably satisfactory to the Indemnitee. After delivery of such notice from
Strongbridge to the Indemnitee of its election to assume the defence of any
Proceeding, Strongbridge shall not be liable to the Indemnitee under this
Agreement or otherwise for any Expenses subsequently incurred by the Indemnitee
in connection with the defence of such Proceeding other than reasonable costs of
investigation or as otherwise provided below. The Indemnitee shall have the
right to employ legal counsel in such Proceeding, but all Expenses related
thereto incurred after notice from Strongbridge of its assumption of the defence
shall be at the Indemnitee’s expense unless: (a) the employment of legal counsel
by the Indemnitee has been authorised in writing by Strongbridge, (b)  the
Indemnitee shall have reasonably concluded that there is or is reasonably likely
to be a conflict of interest between the Indemnitee and Strongbridge in the
defence of the Proceeding, (c) after a Change in Control, the employment of
counsel by the Indemnitee has been approved by the Independent Counsel, or (d)
 Strongbridge shall not in fact have employed counsel to assume the defence of
such Proceeding, in each of which cases all Expenses of the Proceeding shall be
borne by Strongbridge.  Strongbridge shall not be entitled to assume the defence
of any Proceeding (x) brought by or on behalf of Strongbridge, (y) as to which
the Indemnitee shall have made the determination provided for in clause (b)  of
this Section ‎7.2 or (z) after a Change in Control (it being specified, for the
avoidance of doubt, that Strongbridge may assume defence of any such proceeding
described in this sentence with the Indemnitee’s written consent, provided that
any such consent shall not affect the rights of the Indemnitee under the
foregoing provisions of this Section ‎7.2).

7.3



Settlement of Claims

Strongbridge shall not be liable to indemnify the Indemnitee under this
Agreement or otherwise for any amounts paid in settlement of any Proceeding
effected without Strongbridge’s written consent, such consent not to be
unreasonably withheld; provided, however, that if a Change in Control has
occurred, Strongbridge shall be liable for indemnification of the Indemnitee for
amounts paid in settlement if the Independent Counsel has approved the
settlement. Strongbridge shall not settle any Proceeding in any manner that
would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s written consent,  such consent not to be unreasonably withheld.
 Strongbridge shall not be liable to indemnify the Indemnitee under this
Agreement with regard to any judicial award if Strongbridge was not given a
reasonable and timely opportunity, at its expense, to participate in the defence
of such Proceeding;  Strongbridge’s liability hereunder shall not be excused if
assumption of the defence of the Proceeding by Strongbridge was barred by this
Agreement.

8.



Establishment of Trust

In the event of a Change in Control Strongbridge shall, upon written request by
the Indemnitee, create a trust for the benefit of the Indemnitee (the “Trust”)
and from time to time upon written request of the Indemnitee shall fund the
Trust in an amount sufficient to satisfy any and all Expenses reasonably
anticipated at the time of each such request (a) to be incurred in connection
with investigating, preparing for, participating in, and/or defending any
Proceeding relating to an Indemnifiable Event and (b) to be indemnifiable
pursuant to this Agreement. The amount or amounts to be deposited in the Trust
pursuant to the foregoing funding obligation shall be determined by the
Independent Counsel. The terms of the Trust shall provide that (i) the Trust

9

 



 

 

shall not be revoked or the principal thereof invaded without the written
consent of the Indemnitee, (ii) the Trust shall continue to be funded by
Strongbridge in accordance with the funding obligation set forth above, (iii)
the Trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee shall be entitled to indemnification pursuant to this Agreement, and
(iv) all unexpended funds in the Trust shall revert to Strongbridge upon a final
determination by the Independent Counsel or a court of competent jurisdiction,
as the case may be, that the Indemnitee has been fully indemnified under the
terms of this Agreement. The trustee of the Trust (the “Trustee”) shall be
chosen by the Indemnitee. Nothing in this Section ‎8 shall relieve Strongbridge
of any of its obligations under this Agreement. All income earned on the assets
held in the Trust shall be reported as income by Strongbridge for state, local,
and foreign tax purposes. Strongbridge shall pay all costs of establishing and
maintaining the Trust and shall indemnify the Trustee against any and all
expenses (including legal fees), claims, liabilities, loss, and damages arising
out of or relating to this Agreement or the establishment and maintenance of the
Trust.

9.



Non-Exclusivity

The rights of the Indemnitee hereunder shall be in addition to any other rights
Indemnitee may have under Strongbridge’s  Constitution, applicable law, or
otherwise. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification than would be afforded
currently under Strongbridge’s  Constitution, applicable law or this Agreement,
it is the intent of the parties that the Indemnitee enjoy by this Agreement the
greater benefits so afforded by such change. The assertion or employment of any
right hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right.

10.



Liability Insurance

For so long as the Indemnitee has indemnification rights hereunder,
 Strongbridge shall maintain or cause to be maintained an insurance policy or
policies providing general and/or directors’ and officers’ liability insurance
covering the Indemnitee, in accordance with the terms of such policy or
policies, to the maximum extent of the coverage available for any director,
officer, secretary or employee, as applicable, of Strongbridge, provided, and to
the extent that, such insurance is available on a commercially reasonable basis.

11.



Exclusions

In addition to and notwithstanding any other provision of this Agreement to the
contrary, Strongbridge shall not be obligated under this Agreement to make any
payment pursuant to this Agreement for which payment is expressly prohibited by
law (including, with respect to any officer of Strongbridge, in respect of any
liability expressly prohibited from being indemnified pursuant to Section 235 of
the Irish Companies Act 2014  (as amended, including any successor provisions),
but (i) in no way limiting any rights under Section 233 or Section 234 of the
Irish Companies Act 2014 (each as amended from time to time and including any
successor provisions), and (ii) to the extent any such limitations or
prescriptions are amended or determined by a court of a competent jurisdiction
to be void or inapplicable, or relief to the contrary is granted, then the
Indemnitee shall receive the greatest rights then available under law.

12.



Continuation of Contractual Indemnity or Period of Limitations

All agreements and obligations of Strongbridge contained herein shall continue
for so long as the Indemnitee shall be subject to, or involved in, any
proceeding for which indemnification is provided pursuant to this Agreement.
Notwithstanding the foregoing, no legal action shall be brought and no cause of
action shall be asserted by or on behalf of Strongbridge or any Affiliate of
Strongbridge against the Indemnitee, the Indemnitee’s spouse, heirs, executors,
or personal

10

 



 

 

or legal representatives after the expiration of two years from the date of
accrual of such cause of action, or such longer period as may be required by the
laws of Ireland under the circumstances. Any claim or cause of action of
Strongbridge or its Affiliate shall be extinguished and deemed released unless
asserted by the timely filing and notice of a legal action within such period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action, the shorter period shall govern.

13.



Amendment of this Agreement

No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto. No waiver of any of
the provisions of this Agreement shall be binding unless it is in writing and
signed by the party against whom enforcement of the waiver is sought, and no
such waiver shall operate as a continuing waiver. Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.

14.



Subrogation

In the event of payment under this Agreement,  Strongbridge shall be subrogated
to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable Strongbridge effectively to bring suit to enforce
such rights.

15.



No Duplication of Payments

Strongbridge shall not be liable under this Agreement to make any payment in
connection with any claim made by the Indemnitee to the extent the Indemnitee
has otherwise received payment (under any insurance policy, Strongbridge’s
 Constitution, any Prior Agreement or otherwise) (including, if applicable,
under any indemnification agreement entered into between the Indemnitee and any
subsidiary of Strongbridge (a “Subsidiary Indemnification Agreement”)) of the
amounts otherwise indemnifiable hereunder.

16.



Obligations of Strongbridge

In the event a Proceeding results in a judgment in the Indemnitee’s favour or
otherwise is disposed of in a manner that allows Strongbridge to indemnify the
Indemnitee in connection with such Proceeding under the Constitution of
Strongbridge as then in effect, Strongbridge will provide such indemnification
to the Indemnitee and, if applicable, will reimburse each subsidiary of
Strongbridge for any indemnification or advance of Expenses made by such
subsidiary under any Subsidiary Indemnification Agreement in connection with
such Proceeding.

17.



Binding Effect

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation, or otherwise to
all or substantially all of the business and/or assets of Strongbridge),
assigns, spouses, heirs, and personal and legal representatives. Strongbridge
shall require and cause any successor thereof (whether direct or indirect by
purchase, merger, consolidation, or otherwise) to all, substantially all, or a
substantial part, of the business and/or assets of Strongbridge, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that Strongbridge would be required to perform if no such succession had taken
place. The indemnification provided under this Agreement shall continue as to
the Indemnitee for any action taken or not taken while serving in an indemnified
capacity

11

 



 

 

pertaining to an Indemnifiable Event even though he or she may have ceased to
serve in such capacity at the time of any Proceeding or is deceased and shall
inure to the benefit of the heirs, executors, administrators, legatees and
assigns of such a person.

18.



No Construction as Employment Agreement

Nothing contained herein shall be construed as giving the Indemnitee any right
to be retained as a director, secretary or other officer of Strongbridge or in
the employ of Strongbridge or any of its subsidiaries.  For the avoidance of
doubt, the indemnification provided for under this Agreement shall continue as
to the Indemnitee even though he or she may have ceased to be a director,
secretary or other officer of Strongbridge. 

19.



Severability

If any provision (or portion thereof) of this Agreement shall be held by a court
of competent jurisdiction to be invalid, void, or otherwise unenforceable, the
remaining provisions shall remain enforceable to the fullest extent permitted by
law. Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of this Agreement
containing any provision held to be invalid, void, or otherwise unenforceable
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, void or
unenforceable.

20.



Governing Law

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of Ireland applicable to contracts made and to be performed in
Ireland without giving effects to its principles of conflicts of laws.

21.



Notices

21.1



All notices, demands, and other communications required or permitted hereunder
shall be made in writing and shall be deemed to have been duly given if
delivered by hand, against receipt, or mailed, postage prepaid, certified or
registered mail, return receipt requested, and addressed to Strongbridge at: 

Strongbridge Biopharma public limited company

Fitzwilliam Hall

Suite 206

Fitzwilliam Place

Dublin 2, Ireland

Ireland

Attn: Chief Legal Officer

 

With a copy by e-mail (which shall not constitute valid notice) to:

 

s.long@strongbridgebio.com

 

And to Indemnitee at:

 

[Insert address of indemnitee]

 

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.



12

 



 

 

22.



Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

23.



Amendment and Restatement of Prior Agreement

The Prior Agreement is hereby amended and restated in its entirety to read as
set forth in this Agreement, which supersedes and replaces such Prior Agreement
in its entirety.

 

[Remainder of page intentionally left blank]

 

 



13

 



 

IN WITNESS WHEREOF the parties have executed this Deed of Indemnification as a
deed with the intention that it be delivered on the date first written above.

GIVEN under the common seal of

STRONGBRIDGE BIOPHARMA PUBLIC LIMITED COMPANY

and DELIVERED as a DEED:

 

 

 

 

 

______________________________

 

 

 

 

 

The Indemnitee:  

 

SIGNED AND DELIVERED as a Deed

by [[____________]] [insert name of indemnitee]

in the presence of:

 

(Signature of Witness):  

 

(Name of Witness):  

 

(Address of Witness):  

 

(Occupation of Witness):  

 

 

 

______________________________

 

 

 

 

 

 

 

[Signature page to Deed of Indemnification between Strongbridge Biopharma plc
and [________]]

